Citation Nr: 0121572	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-04 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an original rating in excess of 0 percent 
for postoperative residuals, release, Dupuytren's 
contracture, left hand.

3.  Entitlement to an original rating in excess of 0 percent 
for Dupuytren's contracture right hand.

4.  Entitlement to an original rating in excess of 10 percent 
for postoperative residuals, meniscectomy, left knee, with 
traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active duty terminating 
with his retirement in November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA).  

A videoconference hearing at the RO was held before a member 
of the Board in Washington, D.C., in April 2001.  The issues 
of increased ratings for bilateral Dupuytren's contracture 
and postoperative residuals, meniscectomy, left knee, with 
traumatic arthritis will be discussed in the Remand section 
of this decision.


FINDINGS OF FACT

The hemorrhoids are of service origin.


CONCLUSION OF LAW

Hemorrhoids were incurred during active service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the July 1999 rating decision that the evidence 
did not show that his hemorrhoids were related to service.  
That is the key issue in this case, and the rating decision, 
as well as the statement of the case (SOC), informed the 
appellant that evidence of service connection was needed to 
substantiate his claim. The Board concludes the discussions 
in the rating decision, and the SOC sent to the appellant 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The RO has 
requested all relevant treatment records identified by the 
appellant.  The appellant was afforded a VA examination in 
May 1999.  The Board therefore is satisfied that the 
requirements of VCAA have been satisfied.  

I. FACTUAL BACKGROUND

A review of the service treatment records reflect no 
complaint or finding relating to hemorrhoids.  The July 1998 
retirement examination showed the presence of external 
hemorrhoids.  

A May 1999 VA examination showed that just before discharge 
the veteran was diagnosed with non-complicating hemorrhoids.  
There was no history of constant bleeding.  There was maybe 
once or twice a month a little blood in the bowel.  The 
genital and rectal exam results were listed as those for a 
normal male.  The diagnosis was mention of hemorrhoids by the 
veteran, but presently no other complications.  

A videoconference hearing at the RO was held before a member 
of the Board in Washington, D.C., in April 2001.  The veteran 
testified that since discharge he has had no treatment for or 
problems with his hemorrhoids.  


II. ANALYSIS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. 3.303(d) (2001). 

To summarize, the July 1998 retirement examination showed the 
presence of external hemorrhoids.  Also, during the May 1999 
VA examination rectal bleeding was noted once or twice a 
month.  While the rectal examination indicated a normal male, 
the diagnosis was hemorrhoids with no other complications.  
Accordingly, it is the judgment of the Board that service 
connection for hemorrhoids is warranted. 


ORDER

Entitlement to service connection for hemorrhoids is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The RO has assigned a 10 percent rating for postoperative 
residuals, meniscectomy, left knee, with traumatic arthritis 
under Diagnostic Codes 5010 and 5257.  A review of the 
pertinent rating action and statement of the case does not 
indicate whether the RO considered assigning separate 
evaluation for the traumatic arthritis. VAOPGCPREC 23-97, 
(July 1997) and VAOPGCPREC 9-98 (August 1998).

The VA postservice examination conducted in May 1999 was a 
general evaluation.  During the April 20001 videoconference 
hearing before the undersigned member of the Board the 
veteran indicated that he had been evaluated by a doctor for 
the Dupuytren's contracture and was receiving treatment at a 
VA medical facility.  His testimony indicates that his 
disabilities may have worsened.  Accordingly, the Board is of 
the opinion that additional development is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
military, and private medical records 
pertaining to treatment for disabilities 
in issue since service.

3.  The RO is requested to obtain all 
treatment records from the VA facility in 
Montgomery, Alabama.  

4.  A VA examination should be conducted 
by a neurologist to determine the severity 
of the bilateral Dupuytren's contracture.  
Any indicated studies should be performed.  
The claims file and a copy of this remand 
must be made available to the examiner for 
review prior to the examination.  The 
examination should include all pertinent 
range of motion studies and the 
corresponding normal degrees of motion.  
The examiner is requested to describe any 
functional impairment due to the bilateral 
Dupuytren's contracture, to include 
weakness, excess fatigability, and 
incoordination, and pain during flare-ups 
or repeated use of the hands.  The 
examiner should also provide a detailed 
description concerning any related 
surgical scar in the area of the left 
hand.

5.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature and severity of the service 
connected postoperative residuals, 
meniscectomy, left knee, with traumatic 
arthritis.  The claims folder and a copy 
of this remand are to be furnished to the 
examiner for review before the 
examination.  All indicated special 
studies, including X-rays, deemed 
necessary should be accomplished.  The 
examination should include evaluations for 
limitation of motion, subluxation, and 
instability.  The examiner should be 
requested to note the normal ranges of 
motion of the left knee.  Additionally, 
the examiner should be requested to 
determine whether the knee exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during bilateral Dupuytren's 
contracture.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner is 
requested to include a detailed 
description of the surgical scar involving 
the left knee.  

6.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include consideration of 
staged ratings per Fenderson v. West, 12 
Vet. App. 119 (1999), 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000) and the Deluca case.  
The RO is requested to determine whether 
a separate rating is warranted for the 
traumatic arthritis of the left knee per 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

7.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence, applicable law and regulations 
considered pertinent to the issue 
currently on appeal, and the rating 
criteria for limitation of motion of the 
knee (Diagnostic Codes 5260, 5261).  An 
appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



